Adams, Judge,
delivered the opinion of the court.
This was a prosecution for assault and battery, commenced before a Justice of the Peace.
The complaint on which the warrant of the Justice was issued was sworn to before a Notary Public of St. Louis County
The point raised here is, that the Justice had no jurisdiction to issue a warrant on an affidavit made before a Notary.
Section three, of the Act concerning Notaries Public, (2 W. S., 959,) authorizes Notaries to take affidavits, and administer oaths and affirmations in like cases, and in like manner as Justices of the Peace. The only object of the information was to authorize the Justice to issue his warrant. If he is satisfied that such informal ion has been duly sworn to before a proper officer, that is sufficient to authorize him to bring the defendant before him for trial.
Judgment affirmed.
The other Judges concur.